 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURTS
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         LE’TAXIONE, formerly known as
           Ernest Carter,                                     CASE NO. 3:19-cv-05251-BHS-JRC
11
                                   Plaintiff,                 ORDER TO SHOW CAUSE OR
12                                                            AMEND COMPLAINT
                   v.
13
           CHRISTOPHER BABCOCK, et al.,
14
                                   Defendants.
15

16          Plaintiff Le’Taxione, proceeding pro se, filed this civil rights complaint under 42 U.S.C.

17   § 1983. Plaintiff alleges that defendants, who are Department of Corrections (“DOC”) staff or

18   employees of agencies that contract with the DOC to provide chemical dependency treatment

19   services, conspired to falsify chemical dependency evaluation reports and to make false

20   allegations against plaintiff. He claims that this led to his termination from a chemical

21   dependency program, rescission of his conditionally commuted sentence, and re-imposition of

22   his life without parole sentence.

23

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -1
 1          Because plaintiff’s claims go the validity of his confinement, they are not cognizable §

 2   1983 claims. Thus, plaintiff must amend his complaint by May 31, 2019, or this Court will

 3   recommend dismissal of this matter without prejudice for failure to state a claim upon which

 4   relief can be granted.

 5

 6                                           BACKGROUND

 7          Plaintiff, who is currently housed at Olympic Corrections Center, filed his complaint

 8   under § 1983 on April 4, 2019. See Dkt. 1. Plaintiff alleges that sixteen individuals—employees

 9   of American Behavioral Health Services, the DOC’s Substance Abuse Recovery Unit, Airway

10   Heights Corrections Center, and various other DOC officials—conspired to retaliate against him

11   in a series of events that began with a chemical dependency evaluation for his conditionally

12   commuted sentence. See Dkt. 1, at 2–5.

13          Plaintiff alleges that defendants falsified the result of his chemical dependency

14   evaluation, made false allegations about him, conspired to have him removed from a chemical

15   dependency program, falsified a discharge summary, and retaliated against him for filing

16   complaints and grievances—all actions that were allegedly intended to cause his conditionally

17   commuted sentence to be rescinded. See Dkt. 1, at 5–6, 10. As a result, he alleges that the

18   sentence was rescinded and that his life-without-parole sentence was reinstated. See Dkt. 1, at 7,

19   10. He requests $6.2 million in damages and an injunction preventing further DOC fraud and

20   retaliation and rescinding his “DOC violation.” See Dkt. 1, at 12.

21   ///

22   ///

23   ///

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -2
 1                                             DISCUSSION

 2          I. Legal Principles

 3          The Prison Litigation Reform Act of 1995 (“PLRA”) requires this Court to screen

 4   complaints brought by prisoners seeking relief against a governmental entity or officer or

 5   employee of a governmental entity. 28 U.S.C. § 1915A(a); see also 28 U.S.C. § 1915(e)(2)

 6   (“Notwithstanding any filing fee, or any portion thereof, that may have been paid . . .”). The

 7   Court shall “dismiss the complaint, or any portion of the complaint, if the complaint . . . (1) is

 8   frivolous, malicious, or fails to state a claim upon which relief may be granted; or (2) seeks

 9   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

10          II. Analysis

11          Plaintiff essentially alleges that various officials—motivated by racism and/or

12   retaliation—conspired together in order to have his commuted sentence rescinded.

13          A claim for damages that “call[s] into question the lawfulness of conviction or

14   confinement” is not cognizable under § 1983. Heck v. Humphrey, 512 U.S. 477, 483 (1994).

15   Rather, “in order to recover damages for allegedly unconstitutional conviction or imprisonment,

16   or for other harm caused by actions whose unlawfulness would render a conviction or sentence

17   invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct

18   appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

19   determination, or called into question by a federal court’s issuance of a writ of habeas corpus.”

20   Id. at 486–87. Similarly, “when a state prisoner is challenging the very fact or duration of his

21   physical imprisonment, and the relief he seeks is a determination that he is entitled to immediate

22

23

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -3
 1   release or a speedier release from imprisonment, his sole federal remedy is a writ of habeas

 2   corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

 3           Because plaintiff contends that the alleged First and Fourteenth Amendment violations

 4   caused the revocation of his conditionally commuted sentence and the reinstatement of his life-

 5   without-parole sentence and because there is no indication that that revocation has been

 6   invalidated, plaintiff’s claim for damages is not cognizable. Moreover, plaintiff’s claim for

 7   injunctive relief—requesting rescission of the violation—also fails because such a request for a

 8   speedier release from imprisonment is not a cognizable § 1983 claim under Preiser.

 9          Plaintiff also appears to request an injunction to “stop WA State DOC from retaliating”

10   and “filing false reports” and chemical dependency evaluation scores against him. See Dkt. 1, at

11   5, 12. But plaintiff also alleges that he has been transferred to another institution and that he is

12   no longer participating in the conditional commutation of his sentence and is instead serving his

13   reinstated life-without-parole sentence. See Dkt. 1, at 5, 12. To the extent that plaintiff requests

14   injunctive relief other than reinstating his conditionally commuted sentence, plaintiff’s request

15   for injunctive relief appears to be moot because he has been transferred to another institution and

16   no longer appears to be participating in treatment. See Williams v. Alioto, 549 F.2d 136, 140–41

17   (9th Cir. 1977). Unless plaintiff provides specific factual allegations and argument to explain

18   how his request is not moot, the Court will recommend dismissal of this claim.

19          III. Instructions to Plaintiff and the Clerk

20          Due to the deficiencies described above, unless plaintiff shows cause or amends his

21   complaint, the Court will recommend dismissal of the complaint without prejudice. If plaintiff

22   intends to pursue a § 1983 civil rights action, he must file an amended complaint and within the

23   amended complaint, he must write a short, plain statement telling the Court: (1) each

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -4
 1   constitutional right that plaintiff believes was violated; (2) the name or names of the person or

 2   persons who violated the right; (3) exactly what each individual or entity did or failed to do; (4)

 3   how the action or inaction of each individual or entity is connected to the violation of plaintiff’s

 4   constitutional rights; and (5) what specific injury plaintiff suffered because of the individuals’

 5   conduct. See Rizzo v. Goode, 423 U.S. 362, 371–72, 377 (1976).

 6           Because plaintiff appears to be disputing his continued confinement, however, he should

 7   instead consider whether he has exhausted his state court remedies and whether, upon such

 8   exhaustion, he wishes to pursue a writ of habeas corpus. See Heck v. Humphrey, 512 U.S. 477,

 9   483 (1994).

10           If he still wishes to pursue a § 1983 claim, then plaintiff shall present the amended

11   complaint on the form provided by the Court. The amended complaint must be legibly written or

12   typed in its entirety, it should be an original and not a copy, it should contain the same case

13   number, and it may not incorporate any part of the original complaint by reference. The

14   amended complaint will act as a complete substitute for the original complaint and not as a

15   supplement. An amended complaint supersedes all previous complaints. Forsyth v. Humana,

16   Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) overruled in part on other grounds, Lacey v. Maricopa

17   County, 693 F.3d 896 (9th Cir. 2012). Therefore, the amended complaint must be complete in

18   itself, and all facts and causes of action alleged in the original complaint that are not alleged in

19   the amended complaint are waived. Forsyth, 114 F.3d at 1474. The Court will screen the

20   amended complaint to determine whether it contains factual allegations linking each defendant to

21   the alleged violations of plaintiff’s rights.

22

23

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -5
 1          If plaintiff fails to file an amended complaint or fails to adequately address the issues

 2   raised herein on or before May 31, 2019, the undersigned will recommend dismissal of this

 3   action pursuant to 28 U.S.C. § 1915.

 4          The Clerk is directed to send plaintiff the appropriate forms for filing a 42 U.S.C. § 1983

 5   civil rights complaint and for service. The Clerk is further directed to send copies of this Order

 6   and Pro Se Instruction Sheet to Plaintiff.

 7          Dated this 3rd day of May, 2019.

 8

 9
                                                           A
                                                           J. Richard Creatura
                                                           United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -6
